         Case 1:20-cv-01040-JB-LF Document 20 Filed 08/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ROBIN G. THORNTON,
on behalf of herself and others
similarly situated,

               Plaintiff,

v.                                                          No. 1:20-CV-1040 JB/LF


THE KROGER COMPANY,
ALBERTSONS,

Defendants.


                        DEFENDANTS’ NOTICE OF ATTENDANCE

       Pursuant to the Court’s Notice of Motion Hearing on Defendants’ Motion to Dismiss with

Prejudice (Document 19), Defendants hereby give notice to the Court and counsel that their

preferred method of attendance at such hearing by their counsel is in-person attendance.

                                             Respectfully Submitted,

                                             BUTT THORNTON & BAEHR PC

                                             /s/ Monica R. Garcia
                                             Monica R. Garcia
                                             P.O. Box 3170
                                             Albuquerque, New Mexico 87190
                                             Telephone: (505) 884-0777
                                             Facsimile: (505) 889-8870
                                             mrgarcia@btblaw.com

                                             And
         Case 1:20-cv-01040-JB-LF Document 20 Filed 08/23/21 Page 2 of 2




                                             Nathaniel Lampley, Jr.
                                             pro hac vice
                                             Vorys, Sater, Seymour and Pease LLP
                                             301 E. Fourth Street
                                             Suite 3500, Great American Tower
                                             Cincinnati, OH 45202
                                             Tel: (513) 723-4616
                                             Fax: (513) 852-7869
                                             nlampley@vorys.com

                                             Counsel for Defendants,
                                             The Kroger Co. and Albertsons LLC


I HEREBY CERTIFY that on the 23rd day of
August, 2021, I filed the foregoing electronically
through the CM/ECF system, which caused the
following parties or counsel to be served by
electronic means, as more fully reflected on the
Notice of Electronic Filing:

A. Blair Dunn, Esq. - abdunn@ablairdunn-esq.com
Jared R. Vander Dussen, Esq. – warba.llp.jared@gmail.com
Marshall J. Ray - mray@mralaw.com
Attorneys for Plaintiff

/s/ Monica R. Garcia
Monica R. Garcia




                                                 2
